Citation Nr: 1453581	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-05 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ocular inflammatory disorder, with secondary cellophane maculopathy, pseudo hole configuration, and ocular hypertension of the left eye.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart murmur.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder, to include asbestosis.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying, among other issues, the claim of entitlement to service connection for a left eye condition.  The case was subsequently transferred to the RO in Cleveland, Ohio.  

In June 2009, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Huntington, West Virginia.  A written transcript of this hearing was prepared and associated with the evidence of record.  

In September 2009, the Board remanded the issue of entitlement to service connection for ocular inflammatory disorder, with secondary cellophane maculopathy, pseudo hole configuration, and ocular hypertension of the left eye for further evidentiary development.  

In December 2011, the Veteran submitted a VA Form 9 indicating that he desired a BVA hearing at a local VA office.  However, in January 2012, VA contacted the Veteran's attorney's office and was informed that the VA Form 9 should not have been sent in response to the most recent supplemental statement of the case.  As such, no further action on this requested hearing is necessary.  

Since the most recent supplemental statement of the case dated December 2011, additional evidence of medical treatment has been submitted to VA.  According to a private treatment note dated February 2010, the Veteran had a history of glaucoma and cataracts.  The Veteran was also noted to have a history of glaucoma upon treatment in June 2011, and he underwent cataract surgery in February 2012.  A May 2012 record also reflects that the Veteran's visual acuity was good.  An October 2013 record again notes a diagnosis of glaucoma.  While the Board recognizes that this evidence has not been considered by the Agency of Original Jurisdiction (AOJ), and that a waiver of review by the AOJ is not of record, a remand for initial review of this evidence is not necessary as this evidence is not probative to the claim on appeal.  See 38 C.F.R. § 20.1304(c).  The present issue is whether a preexisting condition was aggravated as a result of military service.  This evidence does not speak to this matter, but again confirms the existence of a present disability - a fact already well-established by the evidence of record prior to December 2011.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a heart murmur and a lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had a preexisting disability of the left eye, and as such, the presumption of soundness is not applicable.  

2.  The Veteran's preexisting left eye disability was not permanently aggravated as a result of active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for ocular inflammatory disorder, with secondary cellophane maculopathy, pseudo hole configuration, and ocular hypertension of the left eye, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in April 2006 and March 2007 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to how VA determines the proper disability evaluation and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, records of private medical treatment and medical evidence from the Social Security Administration (SSA) has been associated with the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that VA has not yet attempted to obtain.  

The Board recognizes that the Veteran has not been afforded a VA examination for his claim of entitlement to service connection for a preexisting left eye condition.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is no evidence of an event, injury or disease occurred in service or any evidence to suggest that the Veteran's disability may be associated with military service.  As will be discussed in detail below, the Veteran's visual acuity was 20/20 upon enlistment and upon separation.  The Veteran has provided VA with no evidence of a potential aggravation of a preexisting left eye condition other than mere speculation.  As such, the McLendon criteria have not been satisfied and an examination is not necessary in this case. 

Additionally, the Board finds there has been substantial compliance with its September 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran in January 2010 and March 2011 and asked him to identify additional treatment providers or other relevant evidence.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge in June 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted that VA has not since attempted to obtain or have the Veteran identify.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90.  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  


Analysis

The Veteran contends that he is entitled to service connection for a left eye condition.  In his March 2006 claim, the Veteran reported that he had suffered from cellophane maculopathy pseudo hole very blurred vision of the left eye since childhood.  The Veteran's service treatment records confirm that the Veteran had a preexisting eye condition at his time of enlistment into active duty.  While the Veteran denied a history of eye trouble in his report of medical history associated with his August 1965 pre-induction examination, his November 1965 enlistment examination report clearly reflects that he suffered from defective vision at the time of enlistment.  This condition was noted to be not considered disabling (NCD), and the Veteran had a visual acuity of 20/20 at this time.  As such, the presumption of soundness does not apply in this case.  See 38 U.S.C.A. § 1111 (presumption of soundness attaches except as to defects noted at entry).  

Therefore, for service connection to be established, there must be evidence of aggravation of a preexisting disability as a result of military service.  However, the Veteran's service treatment records do not reflect that an eye condition was aggravated, or permanently worsened, as a result of military service.  A June 1967 in-service treatment note reflects that the Veteran was suffering from headaches.  His vision was noted to be "OK" at that time.  The Veteran's September 1967 separation examination reflects that an evaluation of the eyes was deemed to be normal.  The Veteran was noted to have distant vision of 20/20, bilaterally.  In his report of medical history associated with this examination, the Veteran denied having, or ever having had, eye trouble.  There is no evidence of worsening symptomatology or additional disability.  

Finally, post-service medical records fail to reflect that the Veteran's current eye condition is a result of aggravation of a preexisting disability during active military service.  According to a May 1990 medical examination report for a back disorder, the Veteran was noted to have 20/30 vision in the right eye and 20/40 vision in the left eye.  No other chronic eye disability was noted at this time. 

A May 2004 private treatment note reflects a diagnosis of conjunctivitis.  It was noted that the Veteran reported no changes in visual acuity.  An April 2005 private treatment note reflects that the Veteran was evaluated by the Cleveland Clinic some 25 years earlier for scarring from a childhood infection in the left eye.  The vision had been somewhat reduced in the eye since that time.  There was no suggestion that the Veteran's childhood infection was worsened in any way as a result of military service.  

According to an April 2007 private record prepared by a physician with the initials M.B.B., the Veteran had been under his care since April 2003.  The Veteran's best left eye corrected vision was 20/30.  The Veteran reported a history of a childhood infection in the left eye which was treated many years earlier at the Cleveland Clinic.  The Veteran presently had chronic macular scarring, cellophane maculopathy and pseudo hole configuration.  This was noted to be secondary to his childhood ocular inflammatory disorder.  This was deemed to be a permanent and irreversible condition.  Again, there was no suggestion that the Veteran's preexisting left eye condition was in anyway aggravated as a result of active military service.  

The preponderance of the above evidence demonstrates that service connection for ocular inflammatory disorder, with secondary cellophane maculopathy, pseudo hole configuration, and ocular hypertension of the left eye is not warranted.  Defective vision was clearly noted upon enlistment into active duty and the Veteran and his private physicians have conceded that the Veteran suffered from an eye condition that began during childhood.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There is no evidence of aggravation during active military service.  There is no treatment or complaint involving the eye during service and the Veteran denied eye problems upon separation from active duty.  Finally, there is no evidence of an eye condition otherwise manifesting during active military service.  As such, service connection for ocular inflammatory disorder, with secondary cellophane maculopathy, pseudo hole configuration, and ocular hypertension of the left eye cannot be established.  

The Board recognizes that the Veteran believes he is entitled to service connection for a left eye condition.  In May 2007, he testified at a hearing before the rating board in Huntington, West Virginia.  The Veteran asserted that he was told by a physician after service in approximately 1974 that with his eye condition, he should not have been allowed to serve in the first place.  The Veteran deduced that because his vision was 20/20 upon enlistment, but he was told in 1974 that his eye had a disability, then it must have gotten worse during service, due to exposure to "dust or something."  The Veteran made a similar statement in his October 2007 notice of disagreement, stating that if he had a preexisting eye condition then why was he drafted in the first place.  The Board does not find the Veteran's arguments to be persuasive.  His enlistment examination clearly reflects that there was defective vision prior to enlistment, despite a visual acuity of 20/20.  However, it was determined that this condition was not disabling and that the Veteran was qualified for enlistment.  In other words, despite the existence of a preexisting condition, the Veteran was suitable for service.  The Veteran himself has also described a childhood injury to his private physicians prior to filing a claim, calling into question his more recent suggestions that he would not have been drafted if he indeed had a preexisting eye condition.  

The Veteran later provided testimony before the undersigned in June 2009.  He reported in-service treatment for his eyes and it was noted that he was told his problems arose due to some sort of infection.  This testimony fails to reflect that the Veteran's preexisting eye condition was somehow aggravated as a result of military service.  The preexisting history of an eye infection prior to service is well-established already.  Furthermore, the Veteran's more recent assertion of in-service treatment fails to reflect any actual aggravation of this condition, as his visual acuity was again found to be 20/20 upon separation.  As such, the Veteran's testimony fails to reflect aggravation of his preexisting left eye condition.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for ocular inflammatory disorder, with secondary cellophane maculopathy, pseudo hole configuration, and ocular hypertension of the left eye, must be denied.


ORDER


Service connection for ocular inflammatory disorder, with secondary cellophane maculopathy, pseudo hole configuration, and ocular hypertension of the left eye is denied.  


REMAND

In July 2011, VA received a statement from the Veteran requesting to reopen his claims of entitlement to service connection for a heart murmur and a lung condition due to exposure to asbestos.  These claims were subsequently denied in an August 2012 rating decision.  A timely notice of disagreement was received from the Veteran's representative in September 2012.  However, the evidence of record reflects that a statement of the case was never prepared and issued to the Veteran following his notice of disagreement.  Therefore, the Board finds that a remand for this action is necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue the Veteran and his representative a statement of the case on the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a heart murmur and a lung condition, to include as due to exposure to asbestos.  The Veteran should be given the opportunity to thereafter perfect an appeal on this issue by filing a timely substantive appeal.  These claims will thereafter be subject to appellate review only if the appeal has been properly perfected to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


